Name: Council Regulation (EEC) No 1606/92 of 15 June 1992 temporarily suspending autonomous Common Customs Tariff duties, subject to a specific ceiling, on imports into the Canary Islands of certain tobaccos falling within CN codes 2402 and 2403
 Type: Regulation
 Subject Matter: agri-foodstuffs;  plant product;  tariff policy;  European construction
 Date Published: nan

 27. 6 . 92 Official Journal of the European Communities No L 173 /37 COUNCIL REGULATION (EEC) No 1606 /92 of 15 June 1992 temporarily suspending autonomous Common Customs Tariff duties, subject to a specific ceiling, on imports into the Canary Islands of certain tobaccos falling within CN codes 2402 and 2403 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Islands' market must be dealt with under the specific supply arrangements referred to above; whereas , however , measures must be taken for products falling within the other CN codes referred to above; Whereas , in the case of tobacco imports, point 6.6 of Decision 91 / 314 /EEC states that such imports shall be exempt from customs duty up to the amount required by the tobacco industry on the Canary Islands to cater for local consumption and existing trade flows in manufactured tobacco and with due account for supply possibilities offered by Community producers and the ACP States ; Whereas the Spanish authorities' request for the products in question to be exempted from customs duties from 1 July 1991 is intended to maintain supply to the industries in question and is hence considered justified ; whereas , however, this Regulation should apply only up to 30 June 1992 so as not to prejudice any overall solutions which might be adopted for all types of tobacco under the specific supply arrangements referred to above; Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2), Whereaas Council Regulation (EEC) No 1911 / 91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands (3 ) provides that from 1 July 1991 the Canary Islands shall form part of the Community's customs territory and that the Common Customs Tariff (CCT) shall be progressively introduced in the Canary Islands ; whereas , however , the Common Customs Tariff and other import duties under the common agricultural policy shall not be applied to agricultural products until the specific supply arrangements provided for in Article 2 and 10 of the said Regulation enter into force; whereas these arrangements are scheduled to come into force on 1 July 1992 ; Whereas Council Decision 91 /314/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (Poseican) (4) provides that , in certain circumstances, imports of certain types of tobacco into the Canary Islands for use by its industry may be exempted from Common Customs Tariff duties; Whereas , by letters dated 14 October and 15 November 1991 , the relevant Spanish authorities provided details of the quantities and types of tobacco considered necessary each year for the abovementioned industry which should be imported into the Canary Islands duty-free from 1 July 1991 ; Whereas products falling within CN code 2401 are covered by the common agricultural policy and, consequently , their conditions of access to the Canary Whereas provisions should be adopted to ensure that the products for which suspension is requested are used solely by the Canary Islands' industry within the ceiling laid down ; Whereas it would be advisable to make the relevant Spanish authorities responsible for undertaking the monitoring referred to above and that they should , however, be requested to keep the Commission regularly informed, HAS ADOPTED THIS REGULATION: Article 1 ( 1 ) OJ No C 100, 22 . 4. 1992 , p. 19 . (2 ) Opinion delivered on 9 June 1992 (not yet published in the Official Journal ). (3 ) OJ No L 171 , 29 . 6 . 1991 , p. 1 . Regulation as amended by Regulation (EEC) No 284 / 92 (OJ No L 31 , 7 . 2 . 1992, p. 6). (4 ) OJ No L 171 , 29 . 6 . 1991 , p. 5 . 1 . From 1 July 1991 to 30 June 1992 the Common Customs Tariff duties applying to the import of the following products into the Canary Islands shall be fully suspended, subject to the ceiling laid down: No L 173 / 38 Official Journal of the European Communities 27 . 6 . 92 Order No CN code Description of goods Ceiling(tonnes ) 09.0441 ex 2402 10 00 Cigars (wrapped or not ) 13 500 ex 2403 10 00 Cigarette rag (finished mixture of tobacco for the manufacture of cigarettes cheroots , cigarillos and cigars ) ex 2403 91 00 'Homogenized' or 'reconstituted' tobacco , whether or not put up in sheets or strip ex 2403 99 90 Expanded tobacco I ex 2403 99 90 Outer coverings for cigars presented on supports , in reels for the manufacture of tobacco (') ( ! ) Monitoring arrangements for this en-use are laid down in the relevant Community provisions. 2 . The relevant Spanish authorities shall take the measures necessary to ensure the administration of the ceiling referred to in paragraph 1 . They shall inform the Commission of these measures at the earliest opportunity . Article 2 In the case of the products referred to in Article 1 , the relevant Spanish authorities shall inform the Commission , no later than 31 July 1992 , of the volume of imports exempted from duty . Article 3 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and shall be directly applicable in all Member States . Done at Luxembourg, 15 June 1992 . For the Council The President Joao PINHEIRO